Name: Council Decision (EU) 2018/1528 of 11 October 2018 on the signing, on behalf of the Union, of the Voluntary Partnership Agreement between the European Union and the Socialist Republic of Viet Nam on forest law enforcement, governance and trade
 Type: Decision
 Subject Matter: wood industry;  forestry;  trade policy;  Asia and Oceania;  international affairs;  trade;  European construction
 Date Published: 2018-10-15

 15.10.2018 EN Official Journal of the European Union L 257/1 COUNCIL DECISION (EU) 2018/1528 of 11 October 2018 on the signing, on behalf of the Union, of the Voluntary Partnership Agreement between the European Union and the Socialist Republic of Viet Nam on forest law enforcement, governance and trade THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(3), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In May 2003, the Commission adopted a Communication to the European Parliament and to the Council entitled Forest Law Enforcement, Governance and Trade (FLEGT): Proposal for an EU Action Plan which called for measures to address illegal logging by developing voluntary partnership agreements with timber-producing countries (the EU Action Plan). Council conclusions on the EU Action Plan were adopted in October 2003 (1) and the European Parliament adopted a resolution on the subject on 7 July 2005 (2). (2) On 5 December 2005, the Council authorised the Commission to open negotiations with timber-producing countries on partnership agreements to implement the EU Action Plan. (3) On 20 December 2005, the Council adopted Regulation (EC) No 2173/2005 (3) which established a FLEGT licensing scheme for imports of timber into the Union from countries with which the Union has concluded voluntary partnership agreements. (4) The negotiations with the Socialist Republic of Viet Nam have been successfully concluded, and the Voluntary Partnership Agreement between the European Union and the Socialist Republic of Viet Nam on forest law enforcement, governance and trade (the Agreement) was initialled on 11 May 2017. (5) The Agreement should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Voluntary Partnership Agreement between the European Union and the Socialist Republic of Viet Nam on forest law enforcement, governance and trade is hereby authorised, subject to the conclusion of the said Agreement (4). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 11 October 2018. For the Council The President J. MOSER (1) OJ C 268, 7.11.2003, p. 1. (2) OJ C 157 E, 6.7.2006, p. 482. (3) Council Regulation (EC) No 2173/2005 of 20 December 2005 on the establishment of a FLEGT licensing scheme for imports of timber into the European Community (OJ L 347, 30.12.2005, p. 1). (4) The text of the Agreement will be published together with the decision on its conclusion.